Citation Nr: 9902021	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  97-07 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a waiver of recovery of loan guaranty 
indebtedness in the amount of $10,500.00 plus accrued 
interest.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to 
October 1971.

This appeal arises from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) Committee on 
Waivers and Compromises (COWC) in Los Angeles, California, 
dated in August 1995.  That decision partially waived 
$17,000.00 of the veterans original loan guaranty 
indebtedness of $27,500.00, leaving a balance of $10,500.00 
plus accrued interest.

The case has been forwarded to the Board of Veterans Appeals 
(Board) for appellate review.

FINDINGS OF FACT

1.  In March 1984, the veteran purchased a house in Apple 
Valley, California using a home loan, which was guaranteed, 
in part, by VA, and secured by a deed of trust.

2.  In November 1985, the veteran defaulted on the home loan 
secured by the deed of trust on the subject property. 

3.  In April 1986, the veteran was notified of the default 
and of the loan holders intent to sell under the deed of 
trust securing the loan.

4.  Foreclosure proceedings were initiated and the property 
was sold, in November 1986, for an amount less than the 
unpaid principal balance, accrued interest, and expenses of 
foreclosure.

5.  VA paid the lenders loan guaranty claim, and the related 
debt to the government, in the amount of $27,500.00, plus 
interest, was charged to the veteran. 

6.  The COWC waived repayment of a portion of the original 
indebtedness in the amount of $17,000.00, leaving a balance 
of $10,500 plus interest.

7. To require recovery of the charged indebtedness from the 
veteran would not be against the principals of equity and 
good conscience.


CONCLUSIONS OF LAW

1. There was a loss after default of the property that 
constituted the security for the veterans VA guaranteed 
loan.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. § 1.964(a) 
(1998).

2.  Recovery of the remainder of the veterans loan guaranty 
indebtedness, not previously waived, in the amount of 
$10,500.00, plus accrued interest, would not violate the 
principles of equity and good conscience.  38 U.S.C.A. § 5302 
(West 1991); 38 C.F.R. § 1.965(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking a waiver of recovery of loan guaranty 
indebtedness in the original amount of $27,500.00, plus 
accrued interest.  At the outset, the Board finds that the 
veterans claim is well grounded, or plausible.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  
The VA therefore has a duty to assist the veteran in the 
development of facts pertinent to his claim.  Id.  In this 
regard, the Board is satisfied that all relevant facts have 
been developed and that the merits of the veterans case may 
be addressed based on the evidence of record.  The case is 
properly in appellate status and further development is not 
warranted.

A review of the record shows that the veteran has not 
challenged the validity of the loan guaranty indebtedness.  
The Board has carefully reviewed the evidence and finds that 
the loan guaranty indebtedness in the original amount of 
$27,500.00 was properly established.  See Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).  Accordingly, the Board 
limits its consideration to the issue as cited above.

Factual Background

The evidence of record shows that the veteran and his spouse 
purchased a home in Apple Valley, California, in March 1984.  
They obtained a 13.0 percent VA guaranteed loan for 
$85,000.00.  In conjunction with the purchase, the veteran 
executed a Deed of Trust, in which it was reiterated that the 
loan was guaranteed by VA and reinforced the veterans 
obligations as to his indebtedness secured under Title 38, 
applicable to VA guaranteed loans.

Accounting records show that the last payment made on the 
loan was in October 1985.  In April 1986, the veteran was 
notified of the default and of the lenders intention to 
foreclose on the subject property.

A summary of the basis of the liquidation procedure shows 
that the original reasonable value of the property was 
$86,000.00.  The reasonable value of the property as is 
in November 1986 was $79,500.00.  A foreclosure sale was 
conducted in November 1986, at which time the note holder was 
the successful bidder for the VAs specified bid of 
$70,011.00.  It was also noted that the property was 
unoccupied.  Subsequently, VA paid the note holder on the 
loan guaranty, and a loan guaranty indebtedness of 
$27,500.00, plus accrued interest, was established against 
the veteran.

In a financial status report (FSR) completed in April 1994, 
the veteran reported that he had been employed by the same 
employer since April 1979.  The veterans spouse was no 
longer employed.  His net monthly income was $2345.00.  His 
monthly expenses were   $2455.00, leaving a negative balance 
of $110.00.  His installment contracts and other debts were 
as follows: two debt owed to Ford Motor Credit, in the 
original amounts of $25,000.00 and $9,000.00, which had 
unpaid balances of $13,890.00 and $8000.00 respectively, with 
combined monthly payments of $725, none of which was past 
due.

In August 1995 the COWC granted a partial waiver of 
$17,000.00, leaving a balance of $10,500.00, plus interest.  
The COWC found no evidence of fraud, misrepresentation, or 
bad faith.  The veterans fault for breaching his contractual 
obligation had been mitigated by the curtailment of income 
that the veteran experienced at the time of the foreclosure.  
The COWC found that although the veteran had expenses greater 
than his income, he had two car loans that should be paid of 
within 16 months, at which time he could begin making 
payments on his indebtedness to the government without 
hardship.  It also found that, whereas collection of the 
entire debt might impose financial hardship, collection of 
$10,500.00 should be possible over a period of three to five 
years.

The veteran submitted a statement in February 1996.  He noted 
that the COWC was mistaken in the amount of time that it 
would take him to repay his car loans.  He asserted that 
repayment would take 30 months rather than 16.  He also noted 
that he did not know at the time of the default that he could 
have contacted VA, and that the lender would not accept his 
proffered partial payments on the loan.  He reported that 
both he and his wifes health were poor, and that repayment 
of the loan would cause a hardship.  He specifically reported 
that his wife had had several strokes.

In April 1998 the RO requested that the veteran furnish an 
updated FSR to allow a decision based upon current financial 
information.  To date, the veteran has not submitted a reply.

Analysis

The law and regulations authorize waiver of recovery of loan 
guaranty indebtedness from a veteran where he has been found 
to be free from an indication of fraud, misrepresentation, or 
bad faith, and both of the following factors are found to 
exist: (1) After default there was a loss of the property 
which constituted security for the loan, and (2) collection 
of the indebtedness would be against equity and good 
conscience.  38 U.S.C.A. § 5302(b); 38 C.F.R. § 1.964(a).

The COW found the veteran to be free from fraud, 
misrepresentation, or bad faith, and the Board concurs with 
that preliminary finding.

In addition, there clearly existed a loss of the property, 
after default, which constituted security for the loan.  In 
the evaluation of whether equity and good conscience 
necessitate a favorable waiver decision, the Board must 
consider all of the specifically enumerated elements 
applicable to a particular case.  See Ridings v. Brown, 6 
Vet. App. 544, 546 (1994).

The standard equity and good conscience will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Governments rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase equity and good conscience means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all- 
inclusive: (1) The fault of the debtor, (2) balancing of 
faults between the debtor and the VA, (3) undue hardship of 
collection on the debtor, (4) a defeat of the purpose of an 
existing benefit to the veteran, (5) the unjust enrichment of 
the veteran, and, (6) whether the veteran changed positions 
to his detriment in reliance upon a granted VA benefit.  38 
U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

VAs working definition of fault is the commission or 
omission of an act that directly results in the creation of 
the debt.  (Veterans Benefits Administration Circular 20-90- 
5, February 12, 1990).  Fault should initially be considered 
relative to the degree of control the veteran had over 
circumstances leading to the foreclosure.  If control is 
established, even to a minor degree, the secondary 
determination is whether the debtors actions were those 
expected of a person exercising a high degree of care, with 
due regard for the debtors contractual responsibilities to 
the Government.  The age, financial experience, and education 
of the debtor should also be considered in these 
determinations.

With regard to the fault of the veteran in the creation of 
the indebtedness, the Board first notes that while VA 
guaranteed the loan, the property was the veterans 
responsibility and he was in the position to exercise control 
over the property.  The veteran has not explained the reasons 
for the default, although he has subsequently reported a 
decrease in his income.  Assuming for the sake of argument 
that the veterans decreasing income caused the default, he 
could still have taken action to avoid default or limit the 
amount of the indebtedness by attempting to sell or rent the 
subject property.  The record does not show that he took any 
actions to avoid default or ameliorate the amount of the 
indebtedness.  In fact, the veteran and his spouse continued 
to occupy the property as late as January 1997, months after 
the trustees sale, and more than a year after the first 
uncured default.   

The Board notes the properties apparent decrease in appraised 
value during the period of the veterans ownership.  
Utilizing the VA guaranteed loan; the veteran had been able 
to purchase the subject property under favorable conditions.  
The VA cannot be expected to insure the continued 
appreciation of the property in addition to guaranteeing 
payment on the loan obligation.  The veterans responsibility 
for payment under the loan obligation was not contingent upon 
continued economic health of the region in which the property 
was situated or whether it was advantageous for him to 
maintain his loan payments.  The veteran was under direct 
control of the financial situation, and it was incumbent upon 
him to take those actions expected of a person exercising a 
high degree of care, with due regard to his contractual 
responsibility to the Government.  

The record does not show that the veteran took a high degree 
of care to avoid default, minimize the amount of the 
indebtedness, or show due regard for his responsibility to 
the Government.  By definition, and under all accepted 
criteria, the veteran must be considered at fault.

In balancing the fault of VA against that of the veteran, the 
Board notes that VA bears no fault in the default or 
resultant amount of the veterans debt.

With respect to possible financial hardship, the Board has 
reviewed the financial statement submitted by the veteran in 
April 1994.  These show that the veteran had a monthly 
deficit.  However, the FSR shows that the veteran had 
approximately $300 per month of unspecified miscellaneous 
expenses.  The FSR also shows that following his default on 
the home loan, he borrowed approximately $34,000 for the 
purchase a car and a pick up truck.  The veterans car loans 
should be paid off by this time, freeing up approximately 
$725 per month for repayment of his indebtedness to VA.  The 
veteran has not reported any financial hardship in repaying 
these debts.  He was apparently able to remain current in his 
repayments of those debts.  VA has reason to expect that the 
veteran could make the same progress in repaying his 
government debt, without undue hardship.

The veteran is not currently in receipt of any VA benefits.  
Collection of the indebtedness would not defeat the purposes 
of an existing benefit to him.  

As to unjust enrichment, the Board notes that the record 
indicates that the veteran lived in the property for a period 
in excess of one year after he default and made no payments 
on the indebtedness.  He would be unjustly enriched if the 
remaining balance of the debt were waived.

Finally, there is no evidence that the veteran detrimentally 
changed his position in reliance on a granted VA benefit.

Taking into account all of the elements of the standard of 
equity and good conscience, the Board concludes that it would 
not be against those principals to recover the remainder of 
the veterans loan guaranty indebtedness in the amount of 
$10,500.00.  The Board stresses that the preponderance of the 
evidence weighs against the veterans claim.


ORDER

Waiver of recovery of loan guaranty indebtedness in the 
amount of $ 10,500.00, plus interest, is denied.





		
	Mark D. Hindin
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS: Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date that appears on the face of this decision constitutes 
the date of mailing and the copy of this decision that you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.
- 2 -
